Order entered April 7, 2020




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-19-00963-CR

                   AURORA SONANO REYES, Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee

              On Appeal from the 382nd Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 2-17-0510

                                     ORDER

      Before the Court is the State’s April 3, 2020 second motion for extension of

time to file its brief. We GRANT the motion and ORDER the brief due on or

before April 17, 2020.


                                             /s/   CORY L. CARLYLE
                                                   JUSTICE